Order entered December 3, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00685-CV

                          CITY OF HEATH, Appellant

                                         V.

            ROBERT WILLIAMSON D/B/A PCNETSYS, Appellee

               On Appeal from the 439th Judicial District Court
                          Rockwall County, Texas
                     Trial Court Cause No. 1-19-1576

                                     ORDER

      Before the Court is appellee’s December 1, 2020 unopposed second motion

for extension of time to file his brief. We GRANT the motion and ORDER the

brief be filed no later than January 11, 2021. Because this is an accelerated appeal,

we caution that further extension requests will be disfavored.


                                              /s/   ERIN A. NOWELL
                                                    JUSTICE